Citation Nr: 1036225	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  06-27 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.   Entitlement to service connection for a right knee 
disability. 

2.   Entitlement to service connection for a left knee 
disability. 


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1990 to January 
1991 and from February 1991 to November 1991.

This matter is before the Board of Veterans' Appeals (Board) 
following a July 2009 Board remand.  It was originally on appeal 
from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  Subsequent decisions have been issued from the RO 
in Cleveland, Ohio.    

FINDINGS OF FACT

Resolving all reasonable doubt in favor of the Veteran, his 
bilateral knee disorder is the result of an injury sustained 
during active duty service.


CONCLUSIONS OF LAW

1.  The Veteran's patello-femoral syndrome of the right knee was 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009). 

2.  The Veteran's patello-femoral syndrome of the left knee was 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Prior Board Remand

Any discussion as to whether there was compliance with the 
Board's July 2009 remand directives has been rendered moot by the 
instant decision.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In this regard, any failure to substantially comply with 
the Board's directives would be nonprejudicial (or harmless) 
error because the Board is granting service connection for a 
bilateral knee disability.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009); Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005); 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

II. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  



III. Legal Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is required 
for service connection.  38 C.F.R. § 3.303(b).  In addition, 
service connection may also be granted on the basis of a post-
service initial diagnosis of a disease, where the physician 
relates the current condition to the period of service.  
38 C.F.R. § 3.303(d).  Arthritis, if manifest to a degree of 10 
percent within one year after separation from active duty, may be 
presumed to have been incurred in service.  38 C.F.R. §§ 3.307, 
3.309.  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  

IV. Analysis

The Veteran claims entitlement to service connection for a 
bilateral knee disability on a direct basis.  In a February 2005 
statement, the Veteran explained that he injured his knees in a 
foxhole while in basic training at Fort Dix, New Jersey.  He 
stated that he went on sick call for his knees at that time.   

Service treatment records confirm the Veteran sought treatment 
for left knee pain in September 1990 while at Fort Dix, New 
Jersey and was placed on a physical profile for four days.  He 
reported for follow-up treatment for his knee pain in October 
1990.  The Veteran sought treatment for right leg pain in 
December 1990 after stepping into a pothole while running.  

VAMC records evidence the Veteran's continuing complaints of and 
treatment for bilateral knee pain.  After seeking treatment for 
knee pain in September 2003, he was referred for an orthopedic 
consultation and received a corticosteroid injection in the left 
knee in November 2003.  Physical therapy and non-steroid anti-
inflammatory medication was recommended for both knees.  He 
received further corticosteroid injections, including an 
injection in both knees in February 2004.  

Also, the record contains medical evidence of a current bilateral 
knee disability.  During a March 2010 VA examination, the Veteran 
was diagnosed with patello-femoral syndrome of both knees.      

The record also shows that the Veteran applied for benefits from 
the Social Security Administration (SSA) based, in part, on his 
bilateral knee disability.  He underwent a medical evaluation in 
connection with his SSA claim in November 2001.  During the 
examination, he stated that he developed bilateral knee pain 
while in service.  He also stated that his knee pain has 
progressively gotten worse through the years.   

During the March 2010 VA examination, the Veteran again reported 
continuous knee pain since falling into a foxhole in service.  He 
complained of pain, weakness, swelling, stiffness, instability 
and fatigability in both knees.  The Veteran had used knee braces 
and a cane in the past.  Again, the VA physician diagnosed the 
Veteran with patello-femoral syndrome in both knees.  The 
physician stated that he reviewed the claims file but only 
reviewed evidence previously tabbed by the Board.  For example, 
he noted only one tabbed service treatment record showing a 
complaint of knee pain in October 1990.  He stated that there 
were minimal records for review related to the Veteran's knees 
during or shortly after military service.  Due to the lack of 
available evidence, he could not provide an opinion regarding 
service connection without resorting to mere speculation.  

Thus, there is only one medical opinion of record.  In January 
2005, a private orthopedic surgeon stated that he evaluated the 
Veteran's knee pain, and the examination was consistent with a 
moderate strain injury with chondromalacia in both knees.  He 
opined that it is more likely than not that the current problems 
are related to the Veteran's in-service injury.  He based this 
opinion on the Veteran's self-report of an injury in service.  
The Board again notes that service treatment records document the 
fact that the Veteran sustained a left knee injury while on 
active duty, and he has consistently maintained that he has had 
bilateral knee pain since that time.  The Veteran is both 
competent and credible to report on the fact that he has 
experienced pain since this injury.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Given the above, the Board finds 
the January 2005 opinion probative because it was based on the 
Veteran's credible medical history.    

The Board has thoroughly reviewed the evidence, including the VA 
examination report and private nexus opinion discussed above.  
The objective medical evidence is at least in equipoise.  
Therefore, affording the Veteran the benefit of the doubt, the 
Board finds that service connection is warranted.  U.S.C.A. § 
5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).    


ORDER

Entitlement to service connection for residuals of a right knee 
injury is granted.  

Entitlement to service connection for residuals of a left knee 
injury is granted.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


